Opinion issued July 8, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00554-CV
———————————
In re Kristofer Kastner, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
Relator, Kristofer Kastner, has filed
a pro se petition for writ of mandamus, requesting that this Court direct the
trial court to proceed in a manner consistent with its order of reinstatement in
the underlying case.[1]  
We deny relator’s
petition for writ of mandamus.
PER CURIAM
Panel
consists of Justices Jennings, Bland, and Massengale.
 




[1]
          Relator has identified the
underlying case as Kristofer Thomas
Kastner v. Tom Lawrence, et al., No. 2009-47779, in the 55th District Court
of Harris County, Texas, the Honorable Jeff Shadwick presiding.